Citation Nr: 1813339	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-10 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from December 1977 to July 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

The evidence of record demonstrates that the Veteran's tinnitus is caused by her service-connected bilateral hearing loss disability.  


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is available for a disease or disability that is proximately caused by a service connected disease or disability; and for the aggravation of a non-service connected disability by a service connected disease or disability.  38 C.F.R. § 3.310 (2017).

The Veteran has asserted that her tinnitus is the result of military service.  The Board notes that tinnitus is capable of lay diagnosis.  Additionally, service connection for bilateral hearing loss has already been awarded.  

Although the Veteran underwent a VA examination in August 2011, that examiner did not address whether her tinnitus was related to her service-connected bilateral hearing loss disability.  However, the Veteran underwent another VA audiological examination in September 2016.  That examiner noted that the Veteran had tinnitus and reported noticing ringing in her ears when she was stationed on the flightline at an airbase; at that time, she thought the ringing in her ears was due to the high altitude in the mountains.  The examiner opined that the Veteran's tinnitus was at least as likely as not a symptom of her service-connected bilateral hearing loss as tinnitus was a known symptom associated with hearing loss.  

Thus, the sole evidence regarding a nexus to the Veteran's service-connected bilateral hearing loss disability in this case demonstrates a relationship between her tinnitus and that service-connected disability.  Accordingly, service connection in this case is warranted as the evidence of record demonstrates that the Veteran's tinnitus is caused by her service-connected bilateral hearing loss disability.  See 38 C.F.R. § 3.310.  In so reaching the above conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for tinnitus is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


